UNITED STATES securities and exchange commission Washington, D.C. 20549 form 10-q (Mark One) [ X ] quarterly report pursuant to section 13 or 15 (d ) of THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 3 0 , 201 6 OR [ ] transition report pursuant to section 13 or 15 ( d ) of the SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-31830 Cathay General Bancorp (Exact name of registrant as specified in its charter) Delaware 95-4274680 (State of other jurisdiction of incorporationor organization) (I.R.S. Employer Identification No.) 777 North Broadway, Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 625-4700 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☑No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes☐No☑ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $.01 par value, 78,890,065 shares outstanding as of October 31, 2016. CATHAY GENERAL BANCORP AND SUBSIDIARies 3 RD quarter 201 6 REPORT ON FORM 10-Q table of contents PART I – FINANCIAL INFORMATION 3 Item 1. FINANCIAL STATEMENTS (Unaudited) 3 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 6 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 35 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 56 Item 4. CONTROLS AND PROCEDURES 57 PART II – OTHER INFORMATION 57 Item 1. LEGAL PROCEEDINGS 57 Item 1A. RISK FACTORS 58 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 58 Item 3. DEFAULTS UPON SENIOR SECURITIES 58 Item 4. MINE SAFETY DISCLOSURES 58 Item 5. OTHER INFORMATION 58 Item 6. EXHIBITS 59 SIGNATURES 60 Forward-Looking Statements In this Quarterly Report on Form10-Q, the term “Bancorp” refers to Cathay General Bancorp and the term “Bank” refers to Cathay Bank. The terms “Company,” “we,” “us,” and “our” refer to Bancorp and the Bank collectively. The statements in this report include forward-looking statements within the meaning of the applicable provisions of the Private Securities Litigation Reform Act of 1995 regarding management’s beliefs, projections, and assumptions concerning future results and events. We intend such forward-looking statements to be covered by the safe harbor provision for forward-looking statements in these provisions. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including statements about anticipated future operating and financial performance, financial position and liquidity, growth opportunities and growth rates, growth plans, acquisition and divestiture opportunities, business prospects, strategic alternatives, business strategies, financial expectations, regulatory and competitive outlook, investment and expenditure plans, financing needs and availability, and other similar forecasts and statements of expectation and statements of assumptions underlying any of the foregoing. Words such as “aims,” “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “hopes,” “intends,” “may,” “optimistic,” “plans,” “potential,” “possible,” “predicts,” “projects,” “seeks,” “shall,” “should,” “will,” and variations of these words and similar expressions are intended to identify these forward-looking statements. Forward-looking statements by us are based on estimates, beliefs, projections, and assumptions of management and are not guarantees of future performance. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our historical experience and our present expectations or projections. Such risks and uncertainties and other factors include, but are not limited to, adverse developments or conditions related to or arising from: ● U.S. and international business and economic conditions; ● possible additional provisions for loan losses and charge-offs; ● credit risks of lending activities and deterioration in asset or credit quality; ● extensive laws and regulations and supervision that we are subject to, including potential supervisory action by bank supervisory authorities; ● increased costs of compliance and other risks associated with changes in regulation, including the implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”); ● higher capital requirements from the implementation of the Basel III capital standards; ● compliance with the Bank Secrecy Act and other money laundering statutes and regulations; ● potential goodwill impairment; ● liquidity risk; ● fluctuations in interest rates; ● risks associated with acquisitions and the expansion of our business into new markets; ● inflation and deflation; ● real estate market conditions and the value of real estate collateral; ● environmental liabilities; 1 ● our ability to compete with larger competitors; ● our ability to retain key personnel; ● successful management of reputational risk; ● natural disasters and geopolitical events; ● general economic or business conditions in Asia, and other regions where the Bank has operations; ● failures, interruptions, or security breaches of our information systems; ● our ability to adapt our systems to technological changes; ● risk management processes and strategies; ● adverse results in legal proceedings; ● certain provisions in our charter and bylaws that may affect acquisition of the Company; ● changes in accounting standards or tax laws and regulations; ● market disruption and volatility; ● restrictions on dividends and other distributions by laws and regulations and by our regulators and our capital structure; ● issuance of preferred stock; ● successfully raising additional capital, if needed, and the resulting dilution of interests of holders of our common stock; and ● the soundness of other financial institutions. These and other factors are further described in Bancorp’s Annual Report on Form 10-K for the year ended December 31, 2015 (Item 1A in particular), other reports and registration statements filed with the Securities and Exchange Commission (“SEC”), and other filings it makes with the SEC from time to time. Actual results in any future period may also vary from the past results discussed in this report. Given these risks and uncertainties, readers are cautioned not to place undue reliance on any forward-looking statements, which speak to the date of this report. We have no intention and undertake no obligation to update any forward-looking statement or to publicly announce any revision of any forward-looking statement to reflect future developments or events, except as required by law. Bancorp’s filings with the SEC are available at the website maintained by the SEC at http://www.sec.gov, or by request directed to Cathay General Bancorp, 9650 Flair Drive, El Monte, California 91731, Attention: Investor Relations (626) 279-3286. 2 PART I – FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (Unaudited) CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) September 30, 2016 December 31, 2015 Assets Cash and due from banks $ 203,877 $ 180,130 Short-term investments and interest bearing deposits 791,757 536,880 Securities available-for-sale (amortized cost of $1,283,808 in 2016 and $1,595,723 in 2015) 1,298,469 1,586,352 Loans held for sale 4,750 6,676 Loans 11,010,457 10,163,452 Less: Allowance for loan losses ) ) Unamortized deferred loan fees, net ) ) Loans, net 10,886,996 10,016,227 Federal Home Loan Bank stock 18,900 17,250 Other real estate owned, net 20,986 24,701 Affordable housing investments and alternative energy partnerships, net 225,535 182,943 Premises and equipment, net 106,885 108,924 Customers’ liability on acceptances 13,339 40,335 Accrued interest receivable 31,868 30,558 Goodwill 372,189 372,189 Other intangible assets, net 3,158 3,677 Other assets 120,080 147,284 Total assets $ 14,098,789 $ 13,254,126 Liabilities and Stockholders’ Equity Deposits Non-interest-bearing demand deposits $ 2,246,661 $ 2,033,048 Interest-bearing deposits: Demand deposits 1,073,436 966,404 Money market deposits 2,131,190 1,905,719 Savings deposits 633,345 618,164 Time deposits 4,854,064 4,985,752 Total deposits 10,938,696 10,509,087 Securities sold under agreements to repurchase 350,000 400,000 Advances from the Federal Home Loan Bank 700,000 275,000 Other borrowings for affordable housing investments 17,705 18,593 Long-term debt 119,136 119,136 Acceptances outstanding 13,339 40,335 Other liabilities 166,474 144,197 Total liabilities 12,305,350 11,506,348 Commitments and contingencies - - Stockholders’ Equity Common stock, $0.01 par value, 100,000,000 shares authorized, 87,090,319 issued and 78,879,676 outstanding at September 30, 2016, and 87,002,931 issued and 80,806,116 outstanding at December 31, 2015 871 870 Additional paid-in-capital 886,081 880,822 Accumulated other comprehensive income/(loss), net 1,903 ) Retained earnings 1,144,173 1,059,660 Treasury stock, at cost (8,210,643 shares at September 30, 2016, and 6,196,815 shares at December 31, 2015) ) ) Total equity 1,793,439 1,747,778 Total liabilities and equity $ 14,098,789 $ 13,254,126 See accompanying notes to unaudited condensed consolidated financial statements 3 CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited ) Three months ended September 30, Nine months ended September 30, (In thousands, except share and per share data) Interest and Dividend Income Loans receivable, including loan fees $ 118,500 $ 109,943 $ 349,212 $ 315,038 Investment securities 4,850 6,142 16,974 15,262 Federal Home Loan Bank stock 393 524 1,122 2,782 Deposits with banks 412 258 1,094 1,105 Total interest and dividend income 124,155 116,867 368,402 334,187 Interest Expense Time deposits 10,701 10,407 32,177 28,321 Other deposits 4,212 3,217 11,783 9,010 Securities sold under agreements to repurchase 3,828 3,977 11,696 11,836 Advances from Federal Home Loan Bank 134 164 442 374 Long-term debt 1,456 1,456 4,336 4,320 Total interest expense 20,331 19,221 60,434 53,861 Net interest income before reversal for credit losses 103,824 97,646 307,968 280,326 Reversal for loan losses - ) ) ) Net interest income after reversal for credit losses 103,824 98,896 323,618 288,726 Non-Interest Income Securities gains/(losses), net 1,692 ) 3,141 ) Letters of credit commissions 1,212 1,455 3,698 4,114 Depository service fees 1,401 1,409 4,109 4,003 Other operating income 4,506 6,308 14,461 18,576 Total non-interest income 8,811 9,156 25,409 23,324 Non-Interest Expense Salaries and employee benefits 22,881 20,725 71,313 67,804 Occupancy expense 4,734 4,412 13,587 12,419 Computer and equipment expense 2,337 3,893 7,360 8,783 Professional services expense 4,999 3,792 13,981 11,408 Data processing service expense 2,279 1,895 6,556 5,822 FDIC and State assessments 2,288 2,403 7,640 6,907 Marketing expense 1,516 1,436 3,314 3,577 Other real estate owned expense/(income) ) 250 612 ) Amortization of investments in low income housing and alternative energy partnerships 5,432 15,427 35,626 23,277 Amortization of core deposit intangibles 172 169 517 493 Other operating expense 4,275 3,069 10,681 9,750 Total non-interest expense 50,737 Income before income tax expense 61,898 50,581 177,840 162,863 Income tax expense 15,808 12,098 50,756 43,200 Net income $ 46,090 $ 38,483 $ 127,084 $ 119,663 Other comprehensive income, net of tax Unrealized holding gain on securities available-for-sale 938 2,733 15,748 2,837 Less: reclassification adjustments for gains/(losses) included in net income 981 ) 1,821 ) Unrealized holding gain/(loss) on cash flow hedge derivatives 804 ) ) ) Total other comprehensive gain, net of tax 761 185 10,329 2,972 Total comprehensive income $ 46,851 $ 38,668 $ 137,413 $ 122,635 Net income per common share: Basic $ 0.58 $ 0.47 $ 1.61 $ 1.49 Diluted $ 0.58 $ 0.47 $ 1.59 $ 1.48 Cash dividends paid per common share $ 0.18 $ 0.14 $ 0.54 $ 0.38 Average common shares outstanding Basic 78,865,860 81,475,288 79,147,839 80,422,711 Diluted 79,697,069 82,285,478 79,902,846 81,105,190 See accompanying notes to unaudited condensed consolidated financial statements 4 CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited ) Nine months ended September 30 (In thousands) Cash Flows from Operating Activities Net income $ 127,084 $ 119,663 Adjustments to reconcile net income to net cash provided by/(used in) operating activities: Credit for loan losses ) ) Provision for losses on other real estate owned 176 547 Deferred tax liability 22,483 14,327 Depreciation and amortization 5,684 5,745 Net gains on sale and transfer of other real estate owned ) ) Net gains on sale of loans ) ) Proceeds from sales of loans 28,507 Originations of loans held-for-sale ) ) Amortization on alternative energy partnerships, venture capital and other investments 27,282 16,993 Net gain on sales and calls of securities ) ) Amortization/accretion of security premiums/discounts, net 5,193 3,542 Loss on sales or disposal of fixed assets 19 138 Write-down on impaired securities 206 3,875 Excess tax short-fall from share-based payment arrangements - 5,602 Stock based compensation and stock issued to officers as compensation 3,804 3,923 Net change in accrued interest receivable and other assets 2,101 ) Net change in other liabilities ) ) Net cash provided by operating activities 170,597 124,055 Cash Flows from Investing Activities Decrease/(increase) in short-term investments ) 119,785 Purchase of investment securities available-for-sale ) ) Proceeds from sale of investment securities available-for-sale 415,543 1,033,195 Proceeds from repayments, maturities and calls of investment securities available-for-sale 585,285 232,253 Purchase of Federal Home Loan Bank stock ) - Redemptions of Federal Home Loan Bank stock - 13,535 Net increase in loans ) ) Purchase of premises and equipment ) ) Proceeds from sales of premises and equipment 11 - Proceeds from sales of other real estate owned 6,713 10,524 Investment in affordable housing and alternative energy partnerships ) ) Acquisition, net of cash acquired - 6,572 Net cash used in investing activities ) ) Cash Flows from Financing Activities Net increase in deposits 429,976 1,034,442 Net decrease in federal funds purchased and securities sold under agreements to repurchase ) ) Advances from Federal Home Loan Bank 2,730,000 4,842,000 Repayment of Federal Home Loan Bank borrowings ) ) Cash dividends paid ) ) Purchases of treasury stock ) ) Proceeds from shares issued under Dividend Reinvestment Plan 1,643 3,636 Proceeds from exercise of stock options 49 3,433 Taxes paid related to net share settlement of RSUs ) ) Excess tax short-fall from share-based payment arrangements - ) Net cash provided by financing activities 709,554 554,314 Increase in cash and cash equivalents 23,747 19,512 Cash and cash equivalents, beginning of the period 180,130 176,830 Cash and cash equivalents, end of the period $ 203,877 $ 196,342 Supplemental disclosure of cash flow information Cash paid during the period: Interest $ 61,212 $ 52,614 Income taxes paid $ 31,717 $ 67,776 Non-cash investing and financing activities: Net change in unrealized holding gain on securities available-for-sale, net of tax $ 13,927 $ 4,790 Net change in unrealized holding loss on cash flow hedge derivatives $ ) $ ) Transfers of investment securities to available-for-sale from other assets $ - $ 520 Transfers to other real estate owned from loans held for investment $ 2,698 $ 3,914 Loans transferred from held for sale to held for investment, net $ $ - Loans to facilitate the sale of other real estate owned $ 2,616 $ - Issuance of stock related to acquisition $ - $ 82,857 See accompanying notes to unaudited condensed consolidated financial statements. 5 CATHAY GENERAL BANCORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Business Cathay General Bancorp (“Bancorp”) is the holding company for Cathay Bank (the “Bank” and, together, the “Company”), six limited partnerships investing in affordable housing investments in which the Bank is the sole limited partner, and GBC Venture Capital, Inc. Bancorp also owns 100% of the common stock of five statutory business trusts created for the purpose of issuing capital securities. The Bank was founded in 1962 and offers a wide range of financial services. As of September 30, 2016, the Bank operated 22 branches in Southern California, 12 branches in Northern California, 12 branches in New York State, three branches in Illinois, three branches in Washington State, two branches in Texas, one branch in Massachusetts, one branch in New Jersey, one branch in Maryland, one branch in Nevada, one branch in Hong Kong, and a representative office in Shanghai and in Taipei. Deposit accounts at the Hong Kong branch are not insured by the Federal Deposit Insurance Corporation (the “FDIC”). 2. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2016. For further information, refer to the audited consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015. The preparation of the condensed consolidated financial statements in accordance with GAAP requires management of the Company to make a number of estimates and assumptions relating to the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. The most significant estimates subject to change are the allowance for loan losses, goodwill impairment, and other-than-temporary impairment. 6 3. Recent Accounting Pronouncements In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (Topic 606). The new guidance replaces existing revenue recognition guidance for contracts to provide goods or services to customers and amends existing guidance related to recognition of gains and losses on the sale of certain nonfinancial assets such as real estate. ASU 2014-09 clarifies the principles for recognizing revenue and replaces nearly all existing revenue recognition guidance in U.S. GAAP. Quantitative and qualitative disclosures regarding the nature, amount, timing and uncertainty of revenue and cash flows arising from contracts with customers are also required. ASU 2014-09 as amended by ASU 2015-14, ASU 2016-08, ASU 2016-10 and ASU 2016-12, is effective for interim and annual periods beginning after December 15, 2017 and is applied on either a modified retrospective or full retrospective basis. Early adoption is permitted for interim and annual periods beginning after December 15, 2016. Adoption of ASU 2014-09 and its subsequent amendments is not expected to have a significant impact on the Company’s Consolidated Financial Statements. In January 2016, the FASB issued ASU 2016-01, “ Financial Instruments Overall (Subtopic 825-10): Recognition and Measurement of Financial Assets and Financial Liabilities .” This update requires an entity to measure equity investments with readily determinable fair values at fair value with changes in fair value recognized in net income. Equity investment without readily determinable fair values will be measured at fair value either upon the occurrence of an observable price change or upon identification of an impairment and any amount by which the carrying value exceeding the fair value will be recognized as an impairment in net income. This update also requires an entity to disclose fair value of financial instruments measured at amortized cost on the balance sheet to measure that fair value using the exit price option. In addition, this update requires separate presentation in comprehensive income for changes in the fair value of a liability and in the balance sheet by measurement category and form of financial asset. ASU 2016-01 becomes effective for interim and annual periods beginning after December 15, 2017. Adoption of ASU 2016-01 is not expected to have a significant impact on the Company’s consolidated financial statements. In February 2016, the FASB issued ASU 2016-02, Leases (Topic 842), which is intended to increase transparency and comparability in the accounting for lease transactions. ASU 2016-02 requires lessees to recognize all leases longer than twelve months on the Consolidated Balance Sheet as lease assets and lease liabilities and quantitative and qualitative disclosures regarding key information about leasing arrangements. Lessor accounting is largely unchanged. ASU 2016-02 is effective for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years with an option to early adopt. The Company is currently evaluating the impact on its Consolidated Financial Statements. In March 2016, the FASB issued ASU 2016-06, “ Derivatives and Hedging ( T opic 8 15 ): Contingent Put and Call Options in Debt Instruments .” This update requires an entity to perform a four-step decision sequence when assessing whether contingent call or put options that can accelerate the payment of principal on debt instruments are clearly and closely related to their debt hosts. The four-step decision sequence is: the payoff is adjusted based on changes in an index; the payoff is indexed to an underlying other than interest rates or credit risk; the debt involves a substantial premium or discount; and the call or put option is contingently exercisable. ASU 2016-06 becomes effective for interim and annual periods beginning after December 15, 2016. Adoption of ASU 2016-06 is not expected to have a significant impact on the Company’s consolidated financial statements. 7 In March 2016, the FASB issued ASU 2016-07, “ Investments Equity Method and Joint Ventures ( T opic ): Simplifying the Transition to the Equity Method of Accounting .” This update eliminates the requirement to retroactively adopt the equity method of accounting. It requires that an equity method investor add the cost of acquiring the additional interest to the current basis of the previously held interest and adopt the equity method of accounting as of the date the investment becomes qualified for equity method accounting. The retroactive adjustment of the investment is no longer required. ASU 2016-07 becomes effective for interim and annual periods beginning after December 15, 2016. Adoption of ASU 2016-07 is not expected to have a significant impact on the Company’s consolidated financial statements. In March 2016, the FASB issued ASU 2016-09, “ Compensation Stock Compensation ( T opic ): I m provements to Employee Share-Based Payment Accounting .” This update simplifies several aspects of the accounting for share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification on the statement of cash flows. ASU 2016-09 becomes effective for interim and annual periods beginning after December 15, 2016. Adoption of ASU 2016-09 is not expected to have a significant impact on the Company’s consolidated financial statements. In June 2016, the FASB issued ASU 2016-13, “
